Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/211,295 filed on 12/06/2018. Claims 1-20 are pending in this communication.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2018-12-6 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner. 

Examiner’s Note
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable subject matter
what is missing from the prior art is generating unique link to data extracted from each data source, incorporating the unique link in the data structure of tag and expire the validity of the unique link after a predetermined expiration time.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by 1, 18 and 20 and thereby claims 1, 18 and 20 are considered allowable. The dependent claims which further limit claims 1, 18 and 20 also are allowable by virtue of their dependency. The applicant has option to write only claims 8 & 9 in independent form in base claims 1, 18 and 20 and change the dependency of other objected claims 10, 16 & 17 and keep claims 10, 16 & 17 in the amended claim set.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

FUTORANSKY; Ariel, Pat. No.: US 7,831,995 B2 in view of WADLEY; Cameron, Pub. No.: US 2017/0344384 A1.

Regarding Claim 1, FUTORANSKY discloses a computing platform, comprising:
…
select a dynamic data stencil from a plurality of available data stencils based on identifying the target application hosted by the enterprise application host platform as being the intended recipient of the portion of the first source data received from the one or more data source systems {col. 11 lines 4-15, “Assign, in a configuration phase, a privacy tag to inbound data according to its source (i.e., the assignment is per source), e.g., as determined by a fixed column in a fixed database, or a file or directory in the file system, or a field in a web form. Tags may include boolean variables such as ‘private,’ ‘do not store,’ ‘for this user's eyes only,’ etc. Assign an "output descriptor" to each pair of target (e.g., destination to which the web application sends data) and the method it uses. This includes, for example, APls in the back end and web pages as targets, and mysql, httppost, and http-get as methods”. Examiner’s note: as per specification paragraphs [0003] - [0004] the examiner interprets data stenciling as ‘tagging data with security labels in enterprise networks to implement a privacy policy for securing sensitive information’. Cited portion of the reference chooses a stencil/ tag from a pool of available tags (‘private’, ‘do not store’ etc.) and then tags incoming data}; and
overlay the portion of the first source data received from the one or more data source systems onto the target application hosted by the enterprise application host platform using the dynamic data stencil selected from the plurality of available data stencils {col. 5 lines 53-57, “presenting to a user indicators on input fields of a web form indicating the tag associated with each of the input fields in accordance with the at least one inbound tagging rule. The indicators may be presented via a plug-in in the user's web browser”. Examiner’s note: the examiner interprets that ‘tagging data’ is ‘overlaying’ or superimposing data}, wherein overlaying the portion of the first source data received from the one or more data source systems onto the target application hosted by the enterprise application host platform using the dynamic data stencil selected from the plurality of available data stencils causes the target application hosted by the enterprise application host platform to execute one or more data processing functions using the portion of the first source data received from the one or more data source systems {col. 4 lines 20-25, “The system includes a web server configured for connection to a user computer via a network, the web application running on the web server and having an execution environment in which a representation of each object handled by the execution environment accommodates data and an associated tag”. Examiner’s note: ’each object handled by the execution environment accommodates data and an associated tag’ is interpreted by the examiner as ‘executing one or more data processing function using the portion of the first source data received from the one or more data source systems’}.
FUTORANSKY, however, does not explicitly disclose
at least one processor;
a communication interface communicatively coupled to the at least one processor; and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, via the communication interface, from one or more data source systems, first source data;
identify a target application hosted by an enterprise application host platform as being an intended recipient of a portion of the first source data received from the one or more data source systems;
In an analogous reference WADLEY discloses
at least one processor {Fig. 1 element 112  – ‘processor(s)’};
a communication interface communicatively coupled to the at least one processor {Fig. 1 element 140 – ‘communication interface’}; and
memory {Fig. 1 element 114 – ‘memory device’} storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform {[0004], “comprising at least one processor, a communication interface, and memory storing computer-readable instructions that, when executed by the at least one processor, cause the system to receive, by an automated interface optimization engine’} to:
receive, via the communication interface, from one or more data source systems, first source data {[0035], “The sources of data may be internal (e.g., maintained by the enterprise) or external (e.g., not maintained by the enterprise). External data sources may include, but are not limited to, social media websites, and wearable and/or Internet of Things devices (smartphone, smartwatch, fitness trackers, and the like). Sourcing engine 301 (Fig. 3) may generate independent initial requests for data for each data source, such that a request for initial data sent to a data source is properly customized and formatted for that data source”};
identify a target application hosted by an enterprise application host platform as being an intended recipient of a portion of the first source data received from the one or more data source systems {[0043], “The one or more databases may be internal data sources. … The information associated with the first user may include tracking or logging data from the first user's interactions with … applications maintained by the enterprise. The first user may interact with the online portals and/or web applications maintained by the enterprise via one or more computing devices. For example, the enterprise may provide an online portal to its users. The online portal may provide information associated with the user's account(s) with the enterprise”};
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify FUTORANSKY’s technique of ‘tagging data with security labels in enterprise networks to implement a privacy policy for securing sensitive information’ for ‘identifying data sources in an enterprise for data tagging for the enterprise application’, as taught by WADLEY, in order to secure enterprise data. The motivation is for establishing and enforcing security and privacy policies in web-based applications by controlling the way in which data is represented and handled by the web application and by controlling the communication of the data between web browsers and the various components of the web application. Data classification by tagging helps to prioritize enterprise data protection efforts to improve data security and regulatory compliance. It also improves user productivity and decision-making, and reduces costs by enabling the enterprise to eliminate improper data use.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. 

Regarding claim 12, claim 12 is claim to a platform using the apparatus of claim 1. Therefore, claim 12 is rejected for the reasons set forth for claim 1. WADLEY further discloses 
receive, via the communication interface, from the one or more data source systems, second source data {{[0035], “The sources of data may be internal (e.g., maintained by the enterprise) or external (e.g., not maintained by the enterprise). External data sources may include, but are not limited to, social media websites, and wearable and/or Internet of Things devices (smartphone, smartwatch, fitness trackers, and the like). Sourcing engine 301 (Fig. 3) may generate independent initial requests for data for each data source, such that a request for initial data sent to a data source is properly customized and formatted for that data source”}. Examiner’s note: a person of ordinary skill in the art would appreciate that claim 1 is applied to a first source data and since “tag assignment is per source”, the technique applied in claim 1 can be applied to a second source of data and so forth to scale up the tool};

Regarding claim 18, claim 18 is claim to a method using the apparatus of claim 1. Therefore, claim 18 is rejected for the reasons set forth for claim 1.


Regarding claim 20, claim 20 is claim to a non-transitory computer-readable media using the apparatus of claim 1. Therefore, claim 20 is rejected for the reasons set forth for claim 1.

Claims 2, 3 & 4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over FUTORANSKY; Ariel, Pat. No.: US 7,831,995 B2 in view of WADLEY; Cameron, Pub. No.: US 2017/0344384 A1 and further in view of BOMAR; Kevin B., Pub. No.:  US 2011/0154467 A1.

Regarding Claim 2, FUTORANSKY as modified by WADLEY discloses all the features of claim 1. However, the combination does not explicitly disclose
wherein receiving the first source data from the one or more data source systems comprises receiving at least part of the first source data from an enterprise user computing device that is associated with an internal enterprise user and located inside of an enterprise firewall.
In an analogous reference BOMAR discloses
wherein receiving the first source data from the one or more data source systems comprises receiving at least part of the first source data from an enterprise user computing device that is associated with an internal enterprise user and located inside of an enterprise firewall {[0040], “The received data may have been generated by source devices 102A, one or more other machines inside firewall perimeter 110A (not shown)”}.
 Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify FUTORANSKY’s technique (as modified by motivation is improving user and or data source Identification which can link IP addresses to specific user identities, enabling visibility and control of network activity on a per-user basis where a firewall can scan content to prevent data leakage and stop threats with detailed, real-time traffic inspection.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 3, FUTORANSKY as modified by WADLEY discloses all the features of claim 1. The combination further discloses
… an external third-party entity {WADLEY: [0035], “The sources of data may be internal (e.g., maintained by the enterprise) or external (e.g., not maintained by the enterprise). External data sources may include, but are not limited to, social media websites”} …
However, the combination does not explicitly disclose
wherein receiving the first source data from the one or more data source systems comprises receiving at least part of the first source data from an external data source platform that is associated with an external … [data source] and located outside of an enterprise firewall.
In an analogous reference BOMAR discloses
wherein receiving the first source data from the one or more data source systems comprises receiving at least part of the first source data from an external data source platform that is associated with an external … [data source] and located outside of an enterprise firewall {[0040], “The received data may have been generated by source devices 102A, one or more other machines inside firewall perimeter 110A (not shown), and/or one or more other machines outside firewall perimeter 110A”}.

Regarding Claim 4, FUTORANSKY as modified by WADLEY discloses all the features of claim 1. 
However, the combination does not explicitly disclose
wherein receiving the first source data from the one or more data source systems comprises receiving at least part of the first source data from an external computer system that is associated with an external enterprise user and located outside of an enterprise firewall.
In an analogous reference BOMAR discloses
wherein receiving the first source data from the one or more data source systems comprises receiving at least part of the first source data from an external computer system that is associated with an external enterprise user and located outside of an enterprise firewall {[0040], “The received data may have been generated by source devices 102A, one or more other machines inside firewall perimeter 110A (not shown), and/or one or more other machines outside firewall perimeter 110A”}.

Claims 5 & 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over FUTORANSKY; Ariel, Pat. No.: US 7,831,995 B2 in view of WADLEY; Cameron, Pub. No.: US 2017/0344384 A1 and further in view of KURODA; Kazuo, Pub. No.: US 2009/0055932 A1.

Regarding Claim 5, FUTORANSKY as modified by WADLEY discloses all the features of claim 1. 
However, the combination does not explicitly disclose
wherein identifying the target application hosted by the enterprise application host platform as being the intended recipient of the portion of the first source data received from the one or more data source systems comprises determining that the target application hosted by the enterprise application host platform is the intended recipient of the portion of the first source data received from the one or more data source systems based on contents of the first source data received from the one or more data source systems.
 In an analogous reference KURODA discloses
wherein identifying the target application hosted by the enterprise application host platform as being the intended recipient of the portion of the first source data received from the one or more data source systems comprises determining that the target application hosted by the enterprise application host platform is the intended recipient of the portion of the first source data received from the one or more data source systems based on contents of the first source data received from the one or more data source systems {[0126], “As shown in FIG. 5, on the content distributing server 200 side, firstly, the content data is obtained under the control of the CPU 251 (step S101). Specifically, the content data whose distribution is desired by a user is obtained from the content data source 201 on the basis of the content distribution request instruction transmitted from the information recording/reproducing apparatus 300”}.
 Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify FUTORANSKY’s technique (as modified by WADLEY) of ‘tagging data with security labels in enterprise networks to implement a privacy policy for securing sensitive information for identifying data sources in an enterprise for data tagging for the enterprise application’ for ‘determining data source based on data content and or based on user request’ by KURODA, in order to secure enterprise data. The motivation is improving user and or data source Identification which can link IP addresses to specific user identities, enabling visibility and control of network activity on a per-user basis where a firewall can scan content to prevent data leakage and stop threats with detailed, real-time traffic inspection.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 6, FUTORANSKY as modified by WADLEY discloses all the features of claim 1. 
However, the combination does not explicitly disclose
wherein identifying the target application hosted by the enterprise application host platform as being the intended recipient of the portion of the first source data received from the one or more data source systems comprises determining that the target application hosted by the enterprise application host platform is the intended recipient of the portion of the first source data received from the one or more data source systems based on a user request.
In an analogous reference KURODA discloses
wherein identifying the target application hosted by the enterprise application host platform as being the intended recipient of the portion of the first source data received from the one or more data source systems comprises determining that the target application hosted by the enterprise application host platform is the intended recipient of the portion of the first source data received from the one or more data source systems based on a user request {[0126], “As shown in FIG. 5, on the content distributing server 200 side, firstly, the content data is obtained under the control of the CPU 251 (step S101). Specifically, the content data whose distribution is desired by a user is obtained from the content data source 201 on the basis of the content distribution request instruction transmitted from the information recording/reproducing apparatus 300”}.

FUTORANSKY; Ariel, Pat. No.: US 7,831,995 B2 in view of WADLEY; Cameron, Pub. No.: US 2017/0344384 A1 and further in view of PURI; Manhar, Pub. No. US 2018/0143808 A1

Regarding Claim 7, FUTORANSKY as modified by WADLEY discloses all the features of claim 1. However, the combination does not explicitly disclose
generating a first structured data object having one or more attributes corresponding to one or more fields of the dynamic data stencil selected from the plurality of available data stencils;
populating the one or more attributes of the first structured data object with information selected from the first source data received from the one or more data source systems; and
sending, via the communication interface, to the enterprise application host platform, the first structured data object.
 In an analogous reference PURI discloses
generating a first structured data object having one or more attributes corresponding to one or more fields of the dynamic data stencil selected from the plurality of available data stencils {Fig. 2 & [0052], “provisioning system 205 may identify the attribute using a data structure that includes attributes associated with terms and/or tags. Provisioning system 205 may store the attribute (e.g., using a data structure or memory resources of provisioning system 205)”};
populating the one or more attributes of the first structured data object with information selected from the first source data received from the one or more data source systems {[0062], “provisioning system 205 may identify the set of tools using a data structure. For example, provisioning system 205 may identify the set of tools using a data structure that includes information identifying a set of tools associated with an attribute. In this case, provisioning system 205 may identify different sets of tools for the different attributes or the same set of tools for different attributes”. Examiner’s note: stored attributes are applied to tags before provisioning}; and
sending, via the communication interface, to the enterprise application host platform, the first structured data object {[0062], “provisioning system 205 may identify the set of tools using a data structure that includes information identifying particular client devices 220 on which sets of tools are to be provisioned”. Examiner’s note: provisioning requires transmitting updated tool}.
 Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify FUTORANSKY’s technique (as modified by WADLEY) of ‘tagging data with security labels in enterprise networks to implement a privacy policy for securing sensitive information for identifying data sources in an enterprise for data tagging for the enterprise application’ for ‘using tag data structure attributes’ by PURI, for applied tag implementation. The motivation is - the provisioning system may use natural language processing, machine learning, artificial intelligence, etc., to identify terms and/or tags from the project information, and may identify the set of tools based on the identified terms and/or tags.

Regarding claim 13, claim 13 is a dependent claim of claims 12, 11 & 1, claim 13 is claim to apparatus using the apparatus of claim 7. Therefore, claim 13 is rejected for the reasons set forth for claim 7.

Regarding claim 19, claim 19 is a dependent claim of claim 18 claim 19 is claim to method using the apparatus of claim 7. Therefore, claim 19 is rejected for the reasons set forth for claim 7.

Claims 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over FUTORANSKY; Ariel, Pat. No.: US 7,831,995 B2 in view of WADLEY; Cameron, Pub. No.: US 2017/0344384 A1 and further in view of KOTHARI; Anshul, Pub. No.: US 2017/0195394 A1.

Regarding Claim11, FUTORANSKY as modified by WADLEY discloses all the features of claim 1. The combination further discloses
after overlaying the portion of the first source data received from the one or more data source systems onto the target application hosted by the enterprise application host platform using the dynamic data stencil selected from the plurality of available data stencils {FUTORANSKY: col. 5 lines 53-57, “presenting to a user indicators on input fields of a web form indicating the tag associated with each of the input fields in accordance with the at least one inbound tagging rule. The indicators may be presented via a plug-in in the user's web browser”. Examiner’s note: the examiner interprets that ‘tagging data’ is ‘overlaying’ or superimposing data}:
However, the combination does not explicitly disclose
detect an update associated with the target application hosted by the enterprise application host platform; and
in response to detecting the update associated with the target application hosted by the enterprise application host platform, resize one or more data stencils associated with the target application hosted by the enterprise application host platform.
In a reference KOTHARI discloses
detect an update associated with the target application hosted by the enterprise application host platform {[0050], “The tag server 135 can generate a JavaScript tag. The JavaScript tag can correspond to a tag generating using a coding technique or script that is supported by a web browser”}; and
in response to detecting the update associated with the target application hosted by the enterprise application host platform, resize one or more data stencils associated with the target application hosted by the enterprise application host platform {[0050], “the tag can be coded using a standardized implementation of a script, such as the European Computer Manufacturers Association (“ECMA”) ECMA-262 script. The tag server 135 can configure a JavaScript tag to send hypertext transfer protocol (“HTTP”) requests behind the scenes and customize or update certain section of a webpage or website. Sending the HTTP request behind the scenes can refer to the tag sending the HTTP request without causing a complete refresh of the webpage, thereby providing a more powerful and user friendly graphical user interface or web interface”. Examiner’s note: according to the instant specification’s pg-pub para. [0053] resizing a tag is defined as implementing tag updates which may be for adding or removing a tag attribute}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify FUTORANSKY’s technique of ‘tagging data with security labels in enterprise networks to implement a privacy policy for securing sensitive information’ for ‘identifying and applying tag attribute updates’, as taught by KOTHARI, in order to secure enterprise data. The motivation is for establishing and enforcing security and privacy policies in web-based applications by controlling the way in which data is represented and handled by the web application and by controlling the communication of the data between web browsers and the various components of the web application. Data classification by tagging helps to prioritize enterprise data protection efforts to improve data security and regulatory compliance. It also improves user productivity and decision-making, and reduces costs by enabling the enterprise to eliminate improper data.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Examiner, Art Unit 2491